Citation Nr: 0923723	
Decision Date: 06/24/09    Archive Date: 07/01/09	

DOCKET NO.  06-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
from October 14, 2004, and in excess of 30 percent from 
November 13, 2006, for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from June 1974 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VARO 
in Albuquerque that granted service connection for pes planus 
and assigned a 10 percent disability rating effective 
October 14, 2004, the date of receipt of the Veteran's claim 
for disability benefits.  

For reasons which will be set forth below, this matter is 
REMANDED to the RO by way of the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran should 
further action be required.


REMAND

A review of the evidence of record reveals that while a 
10 percent disability rating was initially assigned for the 
Veteran's bilateral pes planus, by rating decision dated in 
December 2006, the disability rating was increased to 
30 percent, effective December 13, 2006, the date of receipt 
of additional medical evidence.  The Veteran was assigned a 
temporary 100 percent rating based on convalescence for the 
service-connected disorder, effective June 8, 2007.  The 
30 percent rating was reestablished effective October 1, 
2007.  The Veteran was again assigned a temporary total 
rating based on convalescence for the service-connected 
disorder from October 3, 2007.  The prehospital rating of 
30 percent was again reestablished, effective December 1, 
2007.  

In October 2007, the Veteran underwent right arthroeresis 
implant removal.  He was discharged home in stable condition 
with follow up in the podiatry clinic on October 11, 2007.  
The follow-up visits included one visit on March 4, 2008, 
when he complained of severe pain and inability to walk a 
long distance.  He stated that he wore an ankle brace which 
helped tremendously, but he still had to walk slowly and had 
"striking pain" at the peroneals of the right foot.  
Following observation an assessment was made of right 
peroneal tendinitis.  He returned later in April 2008 for 
discussion of magnetic resonance imagining to evaluate 
whether the peroneals were subluxed or simply inflamed.  
Subsequent communications of record from others, including 
the Veteran's wife, a mental health counselor, and a private 
rheumatologist are to the combined effect that the Veteran 
has continued to complain of pain and discomfort of the feet.  
In a May 2008 statement the Veteran's wife indicated that she 
believed as the Veteran did, that his foot was worse now than 
before the surgery, despite his having tried many devices 
such as a foot brace, a cane, heat, and cold pads.  A mental 
health counselor opined in May 2008 various medical 
procedures had not helped the bilateral foot disorder.  She 
stated that "his symptoms are not improved but worsened with 
surgeries, orthotics, braces and pain medications.  His feet 
swell, and have become very stiff.  Surely this man is 
100 percent disabled by your standards."  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The Veteran should be asked to 
provide information with regard to any 
health care professionals or others with 
knowledge of his problems with his 
bilateral pes planus in the recent past.  
Of particular interest are reports of 
podiatry outpatient consultation at the 
VA medical center in Albuquerque since 
April 2008.  Any records from that 
facility pertaining to treatment and 
evaluation of the Veteran for his 
bilateral pes planus should be obtained 
and associated with the claims folder.  

2.  VA should schedule the Veteran for an 
examination by a physician knowledgeable 
in orthopedic disorders for the purpose 
of determining the current nature and 
extent of impairment attributable to his 
service-connected bilateral pes planus.  
The examiner should review the entire 
claims file and a copy of this REMAND 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should opine 
as to the degree of functional impairment 
attributable to the pes planus and 
discuss the effect on the Veteran's 
ability to perform routine duties of 
daily living.  The degree of impairment 
attributable to the pes planus should 
also be discussed.  

3.  After completion of the above, and 
any other development deemed necessary, 
VA should review the expanded record and 
determine if the benefit sought can be 
granted at any time during the appeal 
period, to include on an extraschedular 
basis in accordance with the provisions 
of 38 C.F.R. § 3.321.  If the benefit 
sought cannot be granted to the Veteran's 
satisfaction, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
afforded an opportunity for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final outcome warranted.  The Veteran 
is advised that failure without good cause to report for a 
scheduled examination could result in denial of his claim.  
38 C.F.R. § 3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



